DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1 and 13 are objected to because of the following informalities:  Claim 1 contains the number two written as “(2)”; claim 13 contains the number three written as “(3)”.  This format is consistent with reference numerals to reference element numbers in the drawings (MPEP 608.01(m)); however, to the best degree Examiner understands the claimed subject matter, these numbers are not referencing elements in the drawings, but instead are simply numerically repeating the written number before them.  Appropriate correction is required.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,501,244. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially the same invention, including a lid component, a one-way valve, a sealing wall, and wherein the one-way valve comprises a bottom opening, and a top wall.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 13, from which the remaining claims depend, it is not clear if the term “a sealing wall diameter” is meant to comprise a true geometric diameter, or if it is a term which Applicant seeks to give a special meaning for purposes of this Application.  Examiner notes the lid component 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-9, 11-21, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0144435 (Dark) in view of US 2003/0201023 (Barinaga).
	Regarding claim 1, Dark teaches a lid component (20) for use with a jar (66) and a band (52), the lid component being made of an air-impermeable material (rubber; para. [0036]) and being dimensioned and configured to be releasably attachable to the jar by the band and to seal a wide mouth opening (70) of the jar in an air-tight manner, the lid component comprising: 
a one-way valve (check valve 34) adapted to allow gas to escape from the jar while, at the same time, prevent air from entering the jar (this is the very nature of check valves), when the lid component is releasably attached to the jar (by way of band 52); and a sealing wall (20).
The reference as applied teaches all limitations substantially as claimed, but fails to teach:
the one-way valve comprises a bottom opening and a protruding top wall, the protruding top wall defining a space and the protruding top wall having at least one opening biased towards a closed position and movable to an open position when pressure inside the space exceeds atmospheric pressure by a threshold amount; 
wherein the sealing wall extends radially outwardly from the bottom opening; 
wherein the sealing wall is substantially flat; wherein the lid component has a height and a diameter; 
wherein the bottom opening has a bottom opening diameter; 

wherein the sealing wall diameter is at least two (2) times greater than the height of the lid component.  
Barinaga (Figures 1-3) teaches the one-way valve (22A; see first sentence of para. [0001] teaching check valves are one-way valves; also taught to allow fluids to flow, which inherently comprises gas and not only liquid as well-known in the art of valves) comprises a bottom opening (26) and a protruding top wall (not labeled; shown as the flat upper surface where slit 22B is disposed in Figures 1-3), the protruding top wall defining a space and the protruding top wall having at least one opening (22B) biased towards a closed position (shown in Figure 1; also an inherent quality of duckbill valves) and movable to an open position when pressure inside the space exceeds atmospheric pressure by a threshold amount (“the valve portion movable in response to a differential fluid pressure to allow fluid flow”; para. [0004]); 
wherein the sealing wall extends radially outwardly from the bottom opening (22 and 24 extend radially outwardly from opening 26 as seen in Figure 3); 
wherein the sealing wall is substantially flat (22 and 24 are shown to be explicitly flat in Figure 3); 
wherein the lid component has a height and a diameter (inherent); 
wherein the bottom opening has a bottom opening diameter (inherent); 
wherein the sealing wall has a sealing wall diameter that is equal to the diameter of the lid component minus the bottom opening diameter (inherent).
Barinaga teaches all limitations but fails to explicitly teach:
the sealing wall diameter is at least two (2) times greater than the height of the lid component.
Foremost, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the diaphragm of Dark, replacing the one-way valve taught therein with an equivalent one-way duckbill valve such as that taught by Barinaga, motivated by the benefit of forming the valve in one piece with the sealing wall.  Moreover, simple substitution of a known element for another KSR v. Teleflex.  See MPEP 2141(III).
	Regarding the sealing wall diameter being at least two (2) times greater than the height of the lid component, Examiner asserts the relative conditions of this limitation are already present in the physical structures of the combined prior art device, and it further would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the size of the duckbill and sealing wall, such that the sealing wall diameter is at least two (2) times greater than the height of the lid component, or any other relative size, motivated by the benefit of configuring the device for a like-sized container.  Moreover, a change in size, absent a teaching of an unexpected result, is within ordinary skill in the art.  See MPEP 2144.04(IV)(A):
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 2, the lid component is of unitary construction for ease of manufacture (taught in Barinaga as the duckbill 22A is integrally molded with surrounding layer 22).  
Regarding claim 3, the lid component is made of a flexible and resilient material (see EPDM, santoprene, and thermoplastic elastomers in Barinaga para. [0021]).  
Regarding claim 4, Dark in view of Barinaga teaches all limitations substantially as claimed, but fails to teach the material is silicone rubber.  However, the reference does teach “EPDM, santoprene, and thermoplastic elastomers” in para. [0021].  Silicone rubber is a known thermoplastic elastomer. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the material used in forming the duckbill valve of Dark in view of Barinaga, forming it of silicone rubber or any other known thermoplastic elastomer, motivated by the benefit of a flexibility to vent In re Leshin, 125 USPQ 416.
Regarding claim 5, the sealing wall has a uniform thickness (Examiner notes Dark diaphragm 20 and Barinaga substrate 24 are each flat and of uniform thickness; thus, the combined prior art sealing wall would have a uniform thickness as well).  
Regarding claim 6, the sealing wall and protruding top wall are of uniform thickness (the sealing wall thickness has been demonstrated above in reply to claim 5; Examiner notes the protruding top wall appears to have a uniform thickness in Figure 3; Examiner notes the claim does not state that these thickness are the same).  
Regarding claim 7, Dark in view of Barinaga teaches all limitations substantially as claimed, but fails to teach the sealing wall has a thickness of about 1 to about 3 mm.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the sealing wall of Dark in view of Barinaga, forming it to a thickness of about 1 to about 3 mm, or any other suitable thickness, motivated by the benefit of providing sufficient barrier protection against ambient conditions. 
Regarding claim 8, Dark in view of Barinaga teaches all limitations substantially as claimed, but fails to teach the thickness is about 2 mm.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the sealing wall of Dark in view of Barinaga, forming it to a thickness of about 2 mm or any other suitable thickness, motivated by the benefit of providing sufficient barrier protection against ambient conditions.
Regarding claim 9, Dark in view of Barinaga teaches all limitations substantially as claimed, but fails to teach the sealing wall has a diameter of about 8.5 cm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the sealing wall of Dark in view of Barinaga, forming it to a diameter of about 8.5 cm, or any other size suitable for sealing a container opening of like diameter.  
Regarding claim 11, the sealing wall is planar (Examiner notes Dark diaphragm 20 and Barinaga substrate 24 are each planar; thus, the combined prior art sealing wall would also be planar).  
Regarding claim 12, Dark in view of Barinaga teaches a fermentation kit comprising a lid component according to claim 1 (capable of use in the intended manner by teaching all claimed physical structures), a jar (Dark 66), and a band (Dark 52) configured to releasably attach the lid component to the jar (Dark para. [0047]).  
Regarding claim 13, Dark teaches a lid component (20) for use with a jar (66) and a band (52), the lid component being made of an air-impermeable material (rubber; para. [0036]) and being dimensioned and configured to be releasably attachable to the jar by the band and to seal a wide mouth opening (70) of the jar in an air-tight manner, the lid component comprising:  7Attorney Docket No.: 61244US01 
a one-way valve (check valve 34) adapted to allow gas to escape from the jar while, at the same time, prevent air from entering the jar, when the lid component is releasably attached to the jar (by way of band 52); and a sealing wall (20).
The reference as applied teaches all limitations substantially as claimed, but fails to teach:
wherein the one-way valve comprises a bottom opening and a protruding top wall, the protruding top wall defining a space and the protruding top wall having at least one opening biased towards a closed position and movable to an open position when pressure inside the space exceeds atmospheric pressure by a threshold amount; wherein the sealing wall extends radially outwardly from the bottom opening; wherein the sealing wall is substantially flat; wherein the lid component has a diameter; and wherein the bottom opening has a bottom opening diameter; wherein the sealing wall has a sealing wall diameter that is equal to the diameter of the lid component minus the bottom opening diameter; and wherein the sealing wall diameter is at least three (3) times greater than the bottom opening diameter.  
Barinaga (Figures 1-3) teaches the one-way valve (22A; see first sentence of para. [0001] teaching check valves are one-way valves; also taught to allow fluids to flow, which inherently comprises gas and not only liquid as well-known in the art of valves) comprises a bottom opening (26) and a protruding top wall (not labeled; shown as the flat upper surface where slit 22B is disposed in Figures 1-3), the protruding top wall defining a space and the protruding top wall having at 22B) biased towards a closed position (shown in Figure 1; also an inherent quality of duckbill valves) and movable to an open position when pressure inside the space exceeds atmospheric pressure by a threshold amount; wherein the sealing wall extends radially outwardly from the bottom opening; 
wherein the sealing wall is substantially flat (Examiner notes Dark diaphragm 20 and Barinaga substrate 24 are each flat); 
wherein the lid component has a diameter (inherent); and 
wherein the bottom opening has a bottom opening diameter (inherent); 
wherein the sealing wall has a sealing wall diameter that is equal to the diameter of the lid component minus the bottom opening diameter (inherent).
Foremost, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the diaphragm of Dark, replacing the one-way valve taught therein with an equivalent one-way duckbill valve such as that taught by Barinaga, motivated by the benefit of forming the valve in one piece with the sealing wall.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
	Regarding the sealing wall diameter being at least two (2) times greater than the height of the lid component, Examiner asserts the relative conditions of this limitation are already present in the physical structures of the combined prior art device, and it further would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the size of the duckbill and sealing wall, such that the sealing wall diameter is at least three (3) times greater than the height of the lid component, or any other relative size, motivated by the benefit of configuring the device for a like-sized container.  Moreover, a change in size, absent a teaching of an unexpected result, is within ordinary skill in the art.  See MPEP 2144.04(IV)(A):
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 14, the lid component is of unitary construction for ease of manufacture (taught in Barinaga as the duckbill 22A is integrally molded with surrounding layer 22).    
Regarding claim 15, the lid component is made of a flexible and resilient material (see EPDM, santoprene, and thermoplastic elastomers in Barinaga para. [0021]).  
Regarding claim 16, Dark in view of Barinaga teaches all limitations substantially as claimed, but fails to teach the material is silicone rubber.  However, the reference does teach “EPDM, santoprene, and thermoplastic elastomers” in para. [0021].  Silicone rubber is a known thermoplastic elastomer. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the material used in forming the duckbill valve of Dark in view of Barinaga, forming it of silicone rubber or any other known thermoplastic elastomer, motivated by the benefit of a flexibility to vent pressure while remaining biased to the closed position to prevent backflow.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 17, the sealing wall has a uniform thickness (Examiner notes Dark diaphragm 20 and Barinaga substrate 24 are each flat and of uniform thickness; thus, the combined prior art sealing wall would have a uniform thickness as well).  
Regarding claim 18, the sealing wall and protruding top wall are of uniform thickness (the sealing wall thickness has been demonstrated above in reply to claim 5; Examiner notes the protruding top wall appears to have a uniform thickness in Figure 3; Examiner notes the claim does not state that these thickness are the same).  
Regarding claim 19, Dark in view of Barinaga teaches all limitations substantially as claimed, but fails to teach the sealing wall has a thickness of about 1 to about 3 mm.  

Regarding claim 20, Dark in view of Barinaga teaches all limitations substantially as claimed, but fails to teach the thickness is about 2 mm.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the sealing wall of Dark in view of Barinaga, forming it to a thickness of about 2 mm or any other suitable thickness, motivated by the benefit of providing sufficient barrier protection against ambient conditions.
Regarding claim 21, Dark in view of Barinaga teaches all limitations substantially as claimed, but fails to teach the sealing wall has a diameter of about 8.5 cm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the sealing wall of Dark in view of Barinaga, forming it to a diameter of about 8.5 cm, or any other size suitable for sealing a container opening of like diameter.  
Regarding claim 23, the sealing wall is planar (Examiner notes Dark diaphragm 20 and Barinaga substrate 24 are each planar; thus, the combined prior art sealing wall would also be planar).  
Regarding claim 24, Dark in view of Barinaga teaches a fermentation kit comprising a lid component according to claim 1 (capable of use in the intended manner by teaching all claimed physical structures), a jar (Dark 66), and a band (Dark 52) configured to releasably attach the lid component to the jar (Dark para. [0047]).  

9.	Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0144435 (Dark) in view of US 2003/0201023 (Barinaga) as applied above to claims 1 and 13, and further in view of US 2006/0180613 (Manesis).
Regarding claims 10 and 22, Dark in view of Barinaga as applied above to claims 1 and 13, teaches all limitations substantially as claimed, but fails to teach the opening consists of perpendicular slits in the top wall.  
	Manesis teaches it is known to form a check valve with an “X” slit configuration (see para. [0047]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the slit of the check valve (one-way valve) of Dark in view of Barinaga, forming it in an “X” configuration, as taught to be a functional equivalent by Manesis, motivated by the benefit of allowing outflow while preventing backflow. Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/JAMES N SMALLEY/Examiner, Art Unit 3733